Barker,, J.
1. The refusal to rule that there was a variance was correct. There was evidence tending to prove the first marriage, as alleged in the indictment, with Dello Iacone Maria Grazia; the fact that the witness testified that the true name of that person was Maria Gracia Dello Iacone merely raised a question for the jury. Commonwealth v. Gormley, 133 Mass. 580, and cases cited.
2. The exception to that branch of the charge which dealt with the question of the second marriage must be overruled. There was abundant evidence to authorize the jury to find all the facts necessary to justify the application of the Pub. Sts. c. 145, § 27, which provide that, if the marriage is consummated with a full belief on the part of either of the parties that they have been lawfully joined in marriage, its validity shall not be in any way affected, either by want of jurisdiction in the magis*537trate, or by omission or informality in entering the intention of marriage. Meyers v. Pope, 110 Mass. 314. Hence, neither such want of jurisdiction, nor omission, nor informality could avail the defendant.
3. The defendant’s letters were competent evidence against him. It is private conversations between husband and wife which the statute excludes, and not written communications. Pub. Sts. c. 169, § 18, cl. 1. 1 Greenl. Evid. § 254.
The identification of the letters by the witness was not rendered nugatory by her admission, upon cross-examination, that she could not read or write. She might still recognize them pictorially as the work of the defendant’s hand, and the value of her identification was for the jury. Foye v. Patch, 132 Mass. 105.
4. The evidence that the defendant’s wife was alive and cohabiting with him in Italy in 1887-88, in the absence of evidence of her death, justified a finding that she was living on June 2, 1891; in addition, there was the evidence of the defendant’s admission in his letter to his brother.

Exceptions overruled.